                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

MICHAEL J. MARTIN,

                       Petitioner,               :    Case No. 3:19-cv-189

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

Warden,
 London Correctional Institution,

                                                 :
                       Respondent.


   DECISION AND ORDER DENYING MOTION TO RECONSIDER


        This habeas corpus case is before the Court on Petitioner’s “Motion for Reconsideration

for Discovery Pursuant to Criminal 6 A & B” (ECF No. 32).

       Petitioner previously moved for discovery (ECF No. 14). After the Magistrate Judge

denied discovery (ECF No. 15), Petitioner objected (ECF No. 16). District Judge Rice re viewed

those objections and recently overruled them, based on the Supreme Court’s decision in Cullen v.

Pinholster, 563 U.S. 170 (2011) (ECF No. 31).

       Petitioner now seeks reconsideration of the Court’s denial of discovery. As a reminder,

the discovery he seeks, as well as expansion of the record width the results, is

                 (1) The complete Police video interrogation of the Petitioner
                Michael J. Martin conducted on the night of march 26th 2016 around
                11 :30 pm. This interrogation was conducted by Dayton homicides
                Det. Thomas Cope and Det. David House.

                (2) The complete police video interrogation of State's witness Ms.
                Lisa Busbee on the same night in question, which is march 26th


                                                 1
               2016 conducted by Det. Thomas Cope or Det. David House of the
               Dayton Police Department.

               (3) The complete written police report of Mr. Ebert Soles statements
               generated by Det. David House on march 26th 2016.

(Motion, ECF No. 14, PageID 1566).

       Petitioner makes clear he wants this Court to examine these materials in camera. When it

does, he believes it will “the most egregious behavior of a trial court, prosecutor, and trial counsel

in your profession.” (Motion, ECF No. 32, PageID 1651.) The materials sought, of course, will

not actually show the trial judge, prosecutor, or Petitioner’s trial counsel. Instead, Petitioner seems

to say that if this Court looks at these materials, it will understand that he is not guilty of murder

because it will show why he was armed at the time and why he shot the victim. He concludes that

the “requested materials will end this case, for the whole truth will be known.” Id. at PageID 1652.

       Petitioner asks “Furthermore, what is C.R. 6 A & B for[?] Is it just for rich people, or

white people [?] Why is [it] even on the books if one cannot even seek discovery? This case begs

for it, and the whole truth is what this court or any court should be interested in.” Id. at PageID

1652-53.

       Although Petitioner refers to “Criminal Rules 6 A & B,” the Magistrate Judge understands

his request for discovery is under Rules 6(a) and (b) of the Rules Governing § 2254 Cases, that is

cases such as this one brought in habeas corpus to challenge state court convictions. Those are the

correct rules for seeking discovery in a habeas corpus case. However, as explained in the

Magistrate Judge’s prior decision denying the discovery Petitioner seeks, discovery in a habeas

corpus case is not automatic. It does not depend on whether the person seeking discovery is rich

or white, but on whether it is likely to produce evidence the habeas corpus court can consider.




                                                  2
       As explained by Judge Rice in his decision overruling the objections, a habeas corpus court

cannot consider materials such as those Petitioner seeks unless it has first decided that the decision

of the state courts is unreasonable, based on the fact that were before those courts. That is the

implication of the Pinholster decision from the Supreme Court, which this Court must obey.

Because Petitioner’s Motion for Reconsideration does not show Judge Rice misinterpreted

Pinholster, the Motion for Reconsideration is DENIED.



March 31, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  3
